Title: Editorial Note on the Plan of Treaties, [after 12 June 1776]
From: 
To: 


The subjects of independence, foreign alliances, and confederation were closely interrelated, and Congress dealt with them together. They came before it formally in Richard Henry Lee’s resolutions of June 7. On the 11th Franklin was put on a committee to draft a declaration of independence, and the next day on one to draft a plan of treaties. Responsibility for the actual drafting fell in one case to Jefferson and in the other to John Adams; Franklin, though consulted, played a minor part. He might have been expected to have a good deal to say about commercial treaties, because almost a year earlier he had proposed articles of confederation and the opening of American ports to foreign trade. But, perhaps as a result of his bad health, he limited himself to providing precedents: he “had made some marks with a Pencil against some Articles in a printed Volume of Treaties, which he put into my hand,” Adams wrote years later. “Some of these were judiciously selected, and I took them with others which I found necessary into the Draught.. . .” The committee reported on July 18; the report was debated in August, resubmitted to an enlarged committee, and finally adopted on September 17.
We do not print the plan, despite its importance for the commissioners to France and for subsequent generations of policymakers, because Franklin had so little to do with it. It is printed in its various forms, furthermore, and the principles behind it are discussed with thoroughness and skill in a recent volume of the Papers of John Adams.
